Citation Nr: 0112232	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-20 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than October 23, 
1997, for the assignment of a 40 percent evaluation for 
residuals of low back and sacroiliac joint injuries.  


REPRESENTATION

Appellant represented by:	Clayte Binion, III, attorney


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from November 1940 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 1988, the veteran filed a claim for service 
connection for a chronic back disability, incurred as a 
result of an injury to the sacroiliac region.  In a November 
1988 rating decision, the RO denied the claim.  In an April 
1991 decision, the Board determined that service connection 
was not warranted for "a chronic back and sacroiliac 
disability."

In July 1991, the veteran submitted evidence and filed a 
statement at the RO in which he requested that the decision 
of the Board be reconsidered, based on new evidence that he 
had submitted.  In an August 1991 rating decision, the RO 
determined that the evidence submitted was not new and 
material to reopen the claim for service connection for a 
chronic back and sacroiliac disability.  In February 1995, 
the Board affirmed the RO's decision.  In June 1995, the 
veteran, through his representative, appealed the Board's 
February 1995 decision to the United States Court of Appeals 
for Veterans Claims (which was known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  

In a June 1995 letter, the veteran's representative requested 
that the Board consider the veteran's July 1991 statement a 
request for the Board to reconsider its April 1991 decision.  
In December 1995, the Board denied the veteran's motion for 
reconsideration.  In January 1996, the veteran filed a Notice 
of Appeal of the Board's April 1991 decision.

In January 1997, the Court granted a joint motion to 
consolidate the appeals and to remand the case.  The Court 
vacated the Board's April 1991 and February 1995 decisions, 
and the matter was remanded for further proceedings.

The Board remanded the case to the RO for further development 
in August 1997.  In a December 1997 rating decision, the RO 
granted service connection for the residuals of a low 
back/sacroiliac joint injury.  The RO assigned a 10 percent 
evaluation effective from April 1988, and a 40 percent 
evaluation effective from October 1997.

In a May 1998 letter, the veteran's attorney filed a notice 
of disagreement contesting the effective date assigned for 
the 40 percent evaluation.  The attorney made clear that 
while the veteran was satisfied with the 40 percent rating, 
the veteran felt that he was entitled to a 40 percent rating 
beginning in May 1988.  In August 1999, the RO furnished a 
statement of the case regarding the effective date issue; 
and, in October 1999, the veteran, by and through his 
attorney, perfected this appeal by filing VA Form 9, Appeal 
to the Board.  


FINDINGS OF FACT

1.  In April 1988, the veteran filed a claim for service 
connection for residuals of a back injury.

2.  By a rating decision, dated in December 1997, service 
connection was established for residuals of low back and 
sacroiliac joint injuries, evaluated as 10 percent disabling 
effective from April 13, 1988 to October 22, 1997, and 
evaluated as 40 percent disabling effective from October 23, 
1997. 

3.  The veteran appealed this rating action, with respect to 
the effective date assigned for the 40 percent evaluation, 
through the submission of a timely notice of disagreement, 
and perfected an appeal by submitting a timely substantive 
appeal (VA Form 9).

3.  The evidence of record demonstrates that as of April 26, 
1990, the veteran's residuals of low back and sacroiliac 
injuries are manifested by a significantly positive fabere 
test, chronic degenerative changes of the right sacroiliac 
joint, and painful and limited lumbar spine motion, which are 
productive of severe impairment.


CONCLUSION OF LAW

The criteria for an effective date of April 26, 1990, for the 
assignment of a 40 percent evaluation for residuals of low 
back and sacroiliac injuries have been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (to be codified at 38 U.S.C. § 5107); 38 
U.S.C.A. §  5110 (West 1991); 38 C.F.R. §§ 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through his attorney, the veteran contends that the 
assignment of the 40 percent rating for his residuals of low 
back and sacroiliac joint injuries should be made effective 
from April 1988, the date that he submitted his original 
application for benefits.  In the alternative, the veteran 
contends that an earlier effective date of April 1990 should 
be established, based upon the symptomatology described 
during private examination at that time.  


I.  Duty to Assist

The RO in October 1997 provided the veteran with VA 
orthopedic and neurology examinations pursuant the Court's 
January 1997 Order and the Board's August 1997 remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the 
December 1997 rating decision, the RO granted the veteran the 
benefit sought on that appeal when it established service 
connection for residuals of a low back and sacroiliac joint 
injuries.  

Thereafter, the veteran expressed disagreement with the 
effective date assigned for the 40 percent rating for that 
this service-connected disability.  The Board is satisfied 
that all facts pertinent to this claim have been properly 
developed.  The RO had previously obtained relevant medical 
records and examination of the veteran relevant to the 
underlying medical disability, and the claims folder contains 
the veteran's original request for benefits, as well 
subsequent correspondence requesting entitlement.  

In an August 1999 statement, the attorney expressly indicated 
that the veteran was not claiming clear and unmistakable 
error in a prior rating action. 

Therefore, after examining the record, the Board finds that 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims have been 
undertaken, and hence no further assistance to the veteran is 
required.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2097-99 (to be codified as amended at 38 U.S.C. 
§§ 5103A, 5107).


II.  Earlier Effective Date

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a 
claimed reopened after final adjudication, or a claim for 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application thereof.  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation which provides that 
the effective date for an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
which is later.  38 C.F.R. § 3.400.

The veteran first filed a claim for service connection for 
residuals of a back injury on April 13, 1988, and the RO 
granted service connection for this disability, evaluated as 
10 percent disabling effective from that date; and evaluated 
as 40 percent disabling effective from October 1997.  The law 
precludes service connection or compensation of any degree 
prior to the date of the April 13, 1988 claim, which was 
filed many years after service.  38 U.S.C.A. § 5110(a), 
(b)(1); 38 C.F.R. § 3.400(b)(2).  Since the veteran has 
expressed disagreement with the effective date assigned for 
the 40 percent evaluation following the initial grant of 
service connection, the Board must look at the period of time 
since the claim was filed in April 1988 to determine if the 
veteran is entitled to an effective date earlier than October 
23, 1997, for an award of a 40 percent disability evaluation 
for residuals of low back and sacroiliac injuries, "in 
accordance with the facts found."  38 U.S.C.A. § 5110(a); 
see also Meeks v. West, 12 Vet.App. 352, 355 (1999) (citing 
Fenderson v. West, 12 Vet.App. 119 (1999) ("at time of 
initial rating 'separate [staged] rating can be assigned for 
separate periods of time based on the facts found'")).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination as to the level of disability is based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10 (2000).  In particular, 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2000).

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  38 C.F.R. 
§§ 4.45, 4.59 (2000); see DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The veteran's residuals of low back and sacroiliac injuries 
are rated under the provisions of Diagnostic Code 5294 for 
sacro-iliac injury and weakness, which is rated according to 
Diagnostic Code 5295 for lumbosacral strain.  Therein, a 40 
percent evaluation is warranted where the disorder is severe, 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
flexion, and loss of lateral motion with osteo-arthritic 
changes or narrowing or irregularity of intervertebral 
spaces.  A 40 percent evaluation is also warranted if some of 
the above manifestations are present with abnormal mobility 
on forced motion.  A 20 percent evaluation is warranted for 
muscle spasm on extreme forward flexion, and unilateral loss 
of lateral spine motion in a standing position.  A 10 percent 
evaluation is warranted for characteristic pain on motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (2000).  

The record shows that in April 1970, the veteran was 
hospitalized privately at Baptist Memorial Hospital, for pain 
the right lower back.  He had bent over to pick up paper that 
fell on the floor from his desk, and while bending over, he 
felt discomfort in the lower part of the back.  The 
neurological examination revealed that there seemed to be 
point tenderness over the sacroiliac joint.  The diagnosis 
was lumbosacral back strain. 

On April 13, 1988, the veteran filed his original application 
for compensation and pension.  Therein, the veteran indicated 
that he had injured his back in service in March 1941, and 
that he had been struck by lightning in July 1941.  Based 
upon the veteran's assertions, the RO then scheduled a VA 
examination for him in July 1988.  

During the orthopedic evaluation of the July 1988 
examination, the veteran complained of having pain in the low 
back.  He reported that he had had pain on lifting ever since 
his injury of the back in 1941.  He had periods of disabling 
low back pain.  At the time of the examination, the veteran 
reported that his main problem that day was with his left 
hand.  Physical examination revealed that the veteran was 
healthy appearing, and that he was able to sit and stand with 
normal spine posture.  Straight leg raising tests were 
negative, and ankle and knee jerks were equal and active.  
There was good cervical spine posture with a full range of 
motion in the cervical spine and in both shoulders.  There 
was normal neurological examination of the upper extremities.  
The examiner stated that the veteran had a "normal physical 
examination this date."  

In December 1989, the veteran, his former co-worker, and his 
wife, submitted lay statements to the effect that the veteran 
had a chronic back condition and pain in his back during the 
1960's and 1970's.  His wife stated that, around 1968, the 
veteran was hospitalized via ambulance for severe back pain.  

On April 26, 1990, private D.O., Dr. Ranelle, wrote a letter 
to the veteran's physician Dr. Novotny.  Therein he stated 
that the veteran had been evaluated for his back and right 
lower extremity.  Dr. Ranelle indicated that he had reviewed 
the veteran's medical records, and that the veteran had been 
hospitalized for therapy to his right sacroiliac joint and 
related symptomatology.  New x-rays performed in Dr. 
Ranelle's office showed chronic degenerative changes of the 
right sacroiliac joint and pubic symphysis.  Physical 
examination revealed that the veteran could walked with a 
physiologic gait on his heels and toes, however that did 
increase his right-sided low back pain.  Range of motion of 
the lumbar spine was 50 percent of flexion and extension and 
again, he had right-sided flank and iliolumbar pain.  The 
veteran's motor, reflex, and sensory evaluation of both lower 
extremities was intact.  He had a negative straight leg 
raising bilaterally, but indeed he had a significantly 
positive fabere test on the right consistent with sacroiliac 
pain.  The impression was chronic sacroiliac strain/sprain 
with probable previous subluxation/dislocation.  

In October 1997, the veteran underwent VA examination for the 
spine.  He was examined for peripheral nerve injuries of the 
back and sacroiliac joint.  The neurology portion of the 
examination revealed that the veteran reported having chronic 
pain in his low back areas associated with generalized 
weakness because of injury which he suffered when he was in 
service.  The veteran was thoroughly examined and the results 
were reported, although not stated herein.  The examiner 
stated that the veteran's sacroiliac injury had no 
neurological consequences and that his current neurological 
status did not stem from his sacroiliac injury.  The veteran 
was referred for orthopedic evaluation.  During the VA 
orthopedic evaluation, the examiner rendered a diagnosis of 
chronic arthritis of the right sacroiliac joint, and opined 
that, if the veteran had a dislocation of his sacroiliac 
joint, that would set up the condition for chronic 
degenerative changes which could be secondary to his injury 
while in the military.  

Again, based on these examination results, the RO determined 
in December 1997 that the veteran's newly effectuated service 
connected disability of residuals of low back and sacroiliac 
joint injury would be rated 10 percent disabling effective 
April 13, 1988, and 40 percent disabling effective October 
23, 1997.  

Upon review of the evidence of record, the Board concludes 
that April 26, 1990, is the earliest date as to which it 
shown by the evidence of record that the veteran met the 
criteria of Diagnostic Code 5295 for a 40 percent evaluation.  
In this regard, the medical evidence of record shows that the 
veteran had a normal examination in July 1988, and that, in 
fact other ailments were of more concern to him than his back 
when he was evaluated at that time.  In April 1990, however, 
it does appear that evaluation of the veteran's back showed 
the requisite orthopedic components necessary to render him 
an evaluation in excess of the 10 percent granted at that 
time.  The private examiner looked at the veteran's medical 
records and determined that he had been hospitalized in the 
past for his chronic pain in the back, and the examiner 
opined that the veteran had significantly positive fabere 
test on the right consistent with his sacroiliac pain.  
Although these medical data do not clearly indicate that the 
veteran's back disorder is manifested by listing of the whole 
spine, loss of lateral motion, or abnormal mobility, they do 
show that it is productive of a significantly positive fabere 
test, chronic degenerative changes of the right sacroiliac 
joint, and painful and limited lumbar spine motion on both 
flexion and extension.  When, as in this case, after 
consideration of all evidence and material of record in a 
case, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
of resolving each issue shall be given to the claimant.  
VCAA, § 4 (to be codified at 38 U.S.C. § 5107).  The benefit 
of the doubt is therefore resolved in favor of the veteran by 
finding that a 40 percent level of disability was 
demonstrated by the evidence of record prior to October 23, 
1997.

The Board recognizes that the VA examination report in July 
1988 documents treatment for back symptomatology.  However, 
even viewing this VA report, the evidence does not show that 
the requirements for a 40 percent rating were met at that 
time.  Again, the veteran had a normal physical examination, 
and significantly, no neurological deficit was reported for 
the back.  It was not until the veteran's private examination 
in April 1990 that it was shown that the criteria for a 40 
percent rating had been met.

The Board also recognizes the attorney's contention that the 
veteran's VA examination in July 1988 was inadequate.  
However, his assertions are not supported by any evidence.  A 
review of the July 1988 VA examination report reveals no 
evidence of irregularity, and if he did undergo a cursory 
examination, it is difficult to ascertain how the report came 
to contain the very specific findings that it does.  The fact 
that a medical examination gives rise to evidence which does 
not establish entitlement to a higher evaluation does not 
render such an examination deficient.  As the veteran was 
seen and evaluated at that time for the ailments that he had 
claimed, the Board concludes that the July 1988 compensation 
examination report accurately reflects the findings of that 
study.  Therefore, the Board must base its determination on a 
review of the evidence, and the evidence now of record does 
not establish a basis for assigning an effective date prior 
to April 1990, for the assignment of a 40 percent evaluation 
for the veteran's back disability. 


ORDER

Subject to the provisions governing the award of monetary 
benefits, an effective date of April 26, 1990, for the 
assignment of a 40 percent evaluation for residuals of low 
back and sacroiliac joint injuries, is granted; and to this 
extent, the appeal is granted.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

